DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s preliminary amendment to the specification at paragraph 0090 is objected to because the amended phrasing of the paragraph is not clear. For examination purpose the examiner has interpreted the paragraph [0090] as “At this time, even in a case where a manufacturing command that exists in the group of normal commands for a given product ID but does not exist in the group of actual commands for the given product ID, the attack/abnormality detection unit 803 determines the current status as being normal”.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 621, 622, 623, 624, 631, 632, 633, 634 in Fig. 6; 721, 722, 723, 724, 731, 732, 733, 734 in Fig. 7; 821, 822, 823, 824, 825, 831, 832, 833, 834, 835 in Fig. 8; 1121, 1122, 1123, 1124, 1125, 1131, 1132, 1133, 1134, 1135 in Fig. 11; 1221, 1222, 1223, 1224, 1225, 1231, 1232, 1233, 1234, 1235 in Fig. 12; 1321, 1322, 1323, 1324, 1325, 1326, 1331, 1332, 1333, 1334, 1335 in Fig. 13; 1527, 1528 in Fig. 15 and 1621, 1622, 1623, 1624, 1625, 1626, 1627, 1628, 1631, 1632, 1633, 1634, 1635 in Fig. 16. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet 
Specification
The disclosure is objected to because of the following informalities:
In Paragraph 0113, Line 4, “1120” should read “1220”.
In Paragraph 0113, Line 6, “1130” should read “1230”.  
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  Correction of the following is required:
The terms “command extractor” and “detector” in claim 8 are not disclosed in the specification. Instead the specification uses the terms “command extraction unit” and “detection unit”. For examination purpose examiner has interpreted the terms “command extraction unit” and “detection unit” as “command extractor” and “detector” respectively. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a command extractor” in claim 8, which is a means for receiving and assigning commands and extracting command elements, without being modified by any structure.
“a detector” in claim 8, which is a means of comparing the commands to detect the attack or abnormality, without any structure. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 - 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim 8, the claim recites the limitation “extract, when the actual manufacturing command has currently been received, elements having the same command destination as a command destination contained in the currently received actual manufacturing command as a group of normal commands from among the set of normal manufacturing commands stored in the normal command storage region as a configuration including a 
Claim 8 also recites the limitation “extract elements having the same command destination as the command destination contained in the currently received actual manufacturing command as a group of actual commands from among the set of actual manufacturing commands stored in the actual command storage region” which is also confusing and renders the claim indefinite due to the run-on nature of the grammar. For examination purposes the examiner has interpreted this limitation as “extract elements, from the set of actual manufacturing commands in the actual manufacturing command storage, that match the received actual manufacturing command’s command destination”.  Claims 9-23 which are dependent on claim 1, are similarly rejected. 

Claim limitation “a command extractor” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The “command extractor” is described in paragraph [0030] having its functions implemented as programs executed by an arithmetic device. This amounts to a generic recitation of general-purpose processor and software achieving the claimed 
Claim limitation “a detector” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The “detector” is described in paragraph [0030] having its functions implemented as programs executed by an arithmetic device. This amounts to a generic recitation of general-purpose processor and software achieving the claimed functions without any particular algorithm for achieving each of the claimed functions.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Shibuya et al. (U.S. 20140279795A1), hereinafter Shibuya in view of Li et al. (CN 102624736A), hereinafter Li.
Regarding claim 8, Shibuya teaches an attack/abnormality detection device, which is configured to detect an attack or an abnormality included in a manufacturing operation data in an actual factory, the attack/abnormality detection device comprising (Shibuya: Fig. 1, [0012] [0045] provide for a facility monitoring method and a device capable of detecting anomalies and 
a memory (Shibuya: Fig. 1 and [0044] provide a database 105 representing a memory); 
an operation data extractor (Shibuya: Fig. 1 and [0044] provide for an operation pattern label assignment unit which assigns pattern label for each fixed interval on the basis of a sensor signal and an event signal); and 
a detector (Shibuya: Fig. 1 and [0045] provide for an anomaly discrimination unit 109, 
wherein the memory includes a normal operation data storage region storing a set of normal manufacturing operation data (Shibuya: Fig. 8, [0016], [0082] provide for a model creation unit 107 that creates a normal model using the selected learning data), 
and an actual operation data storage region storing a set of actual manufacturing operation data transmitted from the actual factory (Shibuya: Fig. 1 and [0044] provide for database 105 that accumulates the sensor signals and event signals to which the operation pattern label has been assigned), wherein the operation data extractor is configured to: 
receive, from the actual factory, an actual manufacturing operation data (Fig. 1, [0044] provide for operation pattern label assignment unit 104 that assigns operation pattern label for each fixed interval based on a sensor signal and an event signal output from a facility. Fig. 2B – Fig. 5D provide for the signal destination and other parameters); 
assign an actual manufacturing operation data having the same operation data destination with an arrival order number in order of reception of the actual manufacturing operation data (Shibuya: Fig. 5A, [0061] provide for the signal sensor data which is sequentially ordered via the key code 505. Fig. 5B, [0062] provide for event signal data which is ordered by timestamp), and 

extract, when the actual manufacturing operation data has currently been received, elements having the same first attribute as a first attribute contained in the currently received actual manufacturing operation data as a group of normal operation data from among the set of normal manufacturing operation data stored in the normal operation data storage region as a configuration including a plurality of attributes including arrival order (Shibuya: [0079] [0061] Fig. 5A provide for retrieving elements from the set of normal operation data loaded from the normal data storage having the same first attribute, for example site 502 (a code indicating an installation location). Fig. 5A, [0061] provide for the signal sensor data which is sequentially ordered via the key code);
extract elements having the same first attribute as the first attribute contained in the currently received actual manufacturing operation data as a group of actual operation data from among the set of actual manufacturing operation data stored in the actual operation data storage region (Shibuya: [0079] [0061 Fig. 5A provide for retrieving elements from the set of actual operation data loaded from the actual data storage 105 having the same first attribute, for example, site (a code indicating an installation location)), 
wherein the detector is configured to execute first detection processing of comparing the group of normal operation data and the group of actual operation data, which are extracted by the operation data extraction unit, with each other for each arrival order, to thereby detect the attack or the abnormality (Shibuya: Fig. 1, [0044], [0102] provide for the anomaly measure calculation unit which calculates an anomaly measure based on the normal model and the sensor signal and 
Shibuya does not explicitly teach about the manufacturing operation data comprises a manufacturing command; wherein the command comprises a command destination, a command name, and a command parameter. However, Li teaches this limitation (Li: [0005] provides for a TL1 command which can be represented as a manufacturing command comprising command destination, name and other parameters). 
	Shibuya and Li are both considered to be analogous to the claimed invention because they are in the same field of command verification method. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shibuya to incorporate the teachings of Li and provide a facility monitoring device to detect anomalies by extracting elements having the same destination in the actual command from the normal command data and the actual command data. Doing so would aid in comparing the normal data and actual data with each other and find discrepancies and anomalies among them.
Regarding claim 16, the claim teaches the same limitation as claim 8 regarding the attack/abnormality detection program for causing a computer to function as the command extractor and the detection unit and is thereby rejected under the same rationale.
Regarding claim 24, the claim teaches the same limitation as claim 8 regarding an attack/abnormality detection method and is thereby rejected under the same rationale.
Claims 10, 11, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shibuya (U.S. 20140279795A1), in view of Li (CN 102624736A) and Maier et al. (NPL “Automated .
	Regarding claim 10, Shibuya further teaches the attack/abnormality detection device according to claim 8, wherein each of the actual manufacturing operation data and the normal manufacturing operation data received by the operation data extractor contains identification information for identifying a target to which a manufacturing command is to be applied, in addition to the operation data destination (Fig. 1, [0044] provide for operation pattern label assignment unit 104 that assigns operation pattern label for each fixed interval based on a sensor signal and an event signal output from a facility. Fig. 2B – Fig. 5D provide for the identification information (for example, serial number) and other parameters);
extract, when the currently received actual manufacturing operation data is temporarily determined to be normal as a result of execution of the first detection processing by the detection unit, and the actual manufacturing operation data is currently received, elements having the same second attribute as a second attribute contained in the currently received actual manufacturing operation data as a second group of normal operation data from among the set of normal manufacturing operation data stored in the normal operation data storage region as a configuration including a plurality of attributes including arrival order, and identification information (Shibuya: [0079] [0061] Fig. 5A provide for retrieving elements (plurality of attributes) from the set of normal operation data loaded from the normal data storage having the same second attribute, for example serial number (an ID for distinguishing a plurality of facilities at the same location). Fig. 5A, [0061] provide for the signal sensor data which is sequentially ordered via the key code); and 

wherein the detection unit is configured to: execute second detection processing of comparing the second group of normal operation data and the second group of actual operation data, which are extracted by the operation data extractor, with each other (Shibuya: Fig.1 and [0044] provide for the anomaly measure calculation unit which calculates an anomaly measure based on the normal model and the sensor signal and anomaly discrimination unit which detects anomalies based on the calculated anomaly measures).
Shibuya does not explicitly teach about determining the received manufacturing operation data normal, when the second group of actual operation data matches or is a subset of the second group of normal operation data. However, Maier teaches this limitation (Maier: Chapter 5B and Fig 6 providing the determination of operation data as normal when the observed event group can be followed in the model, i.e., of actual operation data matches or is a subset of normal operation data).
	Shibuya and Maier are both considered to be analogous to the claimed invention because they are in the same field of facility monitoring to detect attacks/abnormalities. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of 
Shibuya and Maier do not teach about the manufacturing operation data comprises a manufacturing command; wherein the command comprises a command destination, a command name, a command parameter and an identification information. However, Li teaches this limitation (Li: [0005] provides for a TL1 command which can be represented as a manufacturing command comprising command destination, name, identification information and other parameters). 
	Shibuya and Li are both considered to be analogous to the claimed invention because they are in the same field of command verification method. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shibuya to incorporate the teachings of Li and provide a facility monitoring device to detect anomalies by extracting elements having the same identification information in the actual command from the normal command data and from the actual command data. Doing so would aid in comparing the normal data and actual data with each other and find discrepancies and anomalies among them.
Regarding claim 18, the claim teaches the same limitation as claim 10 regarding an attack/abnormality detection program for causing a computer to function as the command extractor and the detection unit and is thereby rejected under the same rationale.

Regarding claim 19, the claim teaches the same limitation as claim 11 regarding an attack/abnormality detection program for causing a computer to function as the command extractor and the detection unit and is thereby rejected under the same rationale.
Claims 12, 13, 14, 15, 20, 21, 22, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Shibuya (U.S. 20140279795A1), in view of Li (CN 102624736A) and Kazuki et al. (JP 2016014992A), hereinafter Kazuki.
	Regarding claim 12, Shibuya and Li teach about a timer configured to measure an arrival time for an actual manufacturing operation data (command) to arrive next (Shibuya: Fig. 5A-5B provide for the data and time information for the manufacturing operation data)
Shibuya and Li do not teach about the normal manufacturing operation data received by the operation data extractor contains a predicted arrival time. However, Kazuki teaches this limitation (Kazuki [0006] [0032]:  provide for a timing obtained from the latest log data stored in the storage unit and the time relationship calculated by the calculation unit where the timing is used as a threshold or predicted arrival time of the operation data), 
wherein the operation data extractor is configured to extract a normal operation data corresponding to the actual manufacturing operation data to arrive next from among the set of normal manufacturing commands stored in the normal command storage region, along with a corresponding predicted arrival time (Kazuki: [0032] provides for the timing obtained from the log data in the storage which can be represented by a predicted arrival time), and 

Shibuya, Li and Kazuki are all considered to be analogous to the claimed invention because they are in the same field of monitoring to detect attacks/abnormalities. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shibuya/Li to incorporate the teachings of Li and provide a facility monitoring device to detect anomalies by extracting elements having the predicted arrival time from the normal command data and detect that a reception error of an actual received command has occurred when the received command has failed to be received even when the corresponding predicted arrival time has been exceeded. Doing so would aid in detecting the cause of delay in manufacturing time.
Regarding claim 13, the claim teaches the same limitation as claim 12 regarding simulation by a factory simulator and is thereby rejected under the same rationale.
Regarding claim 14, the claim teaches the same limitation as claim 12 regarding an attack/abnormality detection device according to claim 10 and is thereby rejected under the same rationale.
Regarding claim 15, the claim teaches the same limitation as claim 12 regarding an attack/abnormality detection device according to claim 11 and is thereby rejected under the same rationale.

Regarding claim 21, the claim teaches the same limitation as claim 13 regarding an attack/abnormality detection program for causing a computer to function as the command extractor and the detection unit and is thereby rejected under the same rationale.
Regarding claim 22, the claim teaches the same limitation as claim 14 regarding an attack/abnormality detection program for causing a computer to function as the command extractor and the detection unit and is thereby rejected under the same rationale.
Regarding claim 23, the claim teaches the same limitation as claim 15 regarding an attack/abnormality detection program for causing a computer to function as the command extractor and the detection unit and is thereby rejected under the same rationale.
Regarding claim 25, the claim teaches the same limitation as claim 12 regarding an attack/abnormality detection method of claim 24 and is thereby rejected under the same rationale.
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shibuya (U.S. 20140279795A1) and Li (CN 102624736A), in view of Maier (NPL “Automated generation of timing models in distributed production plants” in 2013 IEEE International Conference on Industrial Technology), Graeser et al. (NPL “Automation as a basis for offline and real time simulation” in 8th International Conference on Informatics in Control, Automation and Robotics (ICINCO 2011)), hereinafter Graeser and Nasle (U.S. 20150057821A1). 
Regarding claim 9, Shibuya does not explicitly teach about simulation by a factory simulator. However, Maier teaches about simulation (Maier: Fig. 5 and Chapter 5A provide for 
Shibuya, Maier, Graeser and Nasle are all considered to be analogous to the claimed invention because they are in the same field of facility monitoring to detect attacks/abnormalities. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shibuya to incorporate the teachings of Maier, Graeser and Nasle to provide the attack/abnormality detection device according to claim 8, wherein the command extractor is configured to: receive, as a result of simulation by a factory simulator, a normal manufacturing command having the same command destination, command name, and command parameter as a command destination, command name, and command parameter of an actual manufacturing command that is transmitted from the actual factory when an operation of the actual factory is normal; and assign a normal manufacturing command having the same command destination with an arrival order number in order of reception of the normal manufacturing command, and store the normal manufacturing command into the normal command storage region as one element of the set of normal manufacturing commands.. Doing so would aid in comparing the normal data and actual data with each other using the same format and find discrepancies and anomalies among them.
Regarding claim 17, the claim teaches the same limitation as claim 9 regarding an attack/abnormality detection program for causing a computer to function as the command extractor and the detection unit and is thereby rejected under the same rationale.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maeda et al. (JP 2013218725A) teach an abnormality detection method and abnormality detecting system. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMIN JAHIR whose telephone number is (571)272-0346. The examiner can normally be reached Mon-Fri 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        

/YASMIN JAHIR/Examiner, Art Unit 2432